Citation Nr: 9911996	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  98-05 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an eye disorder.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from November 3, 1950 to 
December 12, 1950.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  

The initial denial of service connection for an eye disorder 
was a rating decision in October 1952 which was not appealed.  
In October 1997, the RO determined that new and material 
evidence had not been submitted to reopen the claim.

The Board denied service connection for a back disorder upon 
rating determination in October 1989.  That decision was 
affirmed in October 1990 by the United States Court of 
Appeals for Veterans Claims (know as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court").  In September 1991 and May 1995 the RO 
determined that new and material evidence had not been 
submitted to reopen this claim, and the veteran was informed 
of these determinations through correspondence.  The RO 
decision in May 1995 is viewed as the last final disallowance 
of this issue.


FINDINGS OF FACT

1.  Service connection for an eye disorder was denied in an 
unappealed rating decision by the RO in October 1952.

2.  Evidence submitted since the October 1952 RO decision is 
either redundant or cumulative of evidence of record at the 
time of the October 1952 decision.

3.  The Board denied service connection for a back disorder 
in October 1989 and the RO, in May 1995, determined that new 
and material evidence to reopen this claim had not been 
submitted.  The May 1995 decision was not appealed, and it 
became final.

4.  Evidence submitted since the prior May 1995 RO decision 
is either redundant or cumulative of evidence of record at 
the time of the May 1995 decision.


CONCLUSIONS OF LAW

1.  Evidence received in support of the claim for service 
connection for an eye disorder is not new and material, and 
the claim has not been reopened.  38 U.S.C.A. §§ 5108, 7104 
(West 1991); 38 C.F.R. § 3.156 (1998).  

2.  Evidence received in support of the claim for service 
connection for a back disorder is not new and material, and 
the claim has not been reopened.  38 U.S.C.A. §§ 5108, 7104 
(West 1991); 38 C.F.R. § 3.156 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran contends, in essence, that he has chronic eye and 
back disorders of service origin.  Specifically, he asserts 
that he sustained a back injury during basic training, and 
that he was treated in the dispensary 4 to 5 times following 
the injury.  At the same time, he was receiving treatment for 
his eye disorder.  

A review of the service medical records, including a report 
of Board of Medical Survey, shows that after 28 days in 
service, the veteran was admitted to the sicklist complaining 
of frontal headaches.  A congenital eye disorder was also 
noted, and he was discharged as he did not meet the visual 
requirements necessary for retention in the service.  These 
records are devoid of any mention of back complaints or 
abnormalities.  

In October 1952, service connection for an eye condition was 
denied.  

In February 1986, the veteran filed a claim for compensation 
benefits for a back disorder.  He asserted that he hurt his 
back in boot camp in the 1950's at the United States Training 
Center in San Diego, California.  This problem increased in 
severity to the point where he was granted Social Security 
benefits in 1965.  His back symptoms continued to increase in 
severity.  

In April 1988, the RO denied service connection for a back 
disorder.  

[redacted], in a June 1988 statement, wrote that he 
had known the veteran since high school, and that he had run 
into him while in service.  He recalled that at that time, 
the veteran told him that he had hurt his back playing 
basketball.  He also recalled that he advised the veteran to 
get treatment at a base dispensary.  He mentioned that he had 
visited the veteran at the base dispensary on two occasions.  

In August 1988, the RO denied service connection for a back 
disorder.  

In a November 1988 statement, R. W. Meador, D.O., stated that 
the veteran had been a patient of his for approximately 9 
years and had been treated for low back problems.  When he 
had first begun treating the claimant, he had discussed his 
case with Dr. Waylan, who informed him that he had been 
treating the veteran since the fall of 1950, immediately 
after the veteran's discharge from service.  During that 
period of time, the veteran had been treated for severe 
lumbosacral myositis.  

In December 1988, the RO denied service connection for a back 
disorder.  

Also of record are statements dated from April to June 1989 
from relatives and longtime acquaintances of the veteran, who 
wrote regarding their observations of the veteran's back 
disorder, which, to their recollection, had been present 
since service.  

Added to the record in June 1989 was a June 1969 Social 
Security Administration (SSA) decision in which it was 
determined that the veteran was disabled due to a back 
disorder.  According to this decision, he testified that he 
had completed boot camp and had been given a medical 
discharge due to poor vision in his left eye.  He related 
that his hurt in his back in 1965 while working for a 
building contractor and had not worked since.  

At a hearing in June 1989, the veteran testified that he 
injured his back while playing basketball on authorized 
physical training.  Thereafter, he received 4 to 5 treatment 
of heat and massage in the dispensary.  He reported ongoing 
treatment, mostly with chiropractors in the years post 
service, for back complaints.  He also reported that he was 
told at induction that he had a weak eye.  He argued that he 
was discharged from service for his visual impairment, but he 
thought this was just an excuse to discharge him from service 
for his back condition.

In October 1989, the Board denied service connection for a 
back disorder.  

In an August 1990 statement, [redacted], a friend of the 
veteran, reported that he recalled that the veteran injured 
his back during training in the navy.  The affiant stated 
that he knew of this injury through the veteran's mother.  He 
remembered that the veteran used a back brace after his 
return from service, and was treated by a private physician 
for his complaints.  He said that his wife took the veteran 
to the doctor.  He worked with the veteran as a lineman in 
1951, but he recalled that the veteran had to quit because of 
his back problems.  

The veteran's ex-wife, [redacted],  reported in an 
October 1990 statement that she was married to the veteran in 
December 1956.  The veteran gave a history prior to this time 
of injuring his back during military service.  The affiant 
reported that the veteran received treatment for his low back 
problems throughout their marriage.  He wore a back brace or 
corset under his clothing a great deal of the time to help 
with the pain.  

In September 1991, the RO determined that these statements 
were not new and material evidence sufficient to reopen the 
claim for service connection for a back disorder.  

In a statement received in May 1995, [redacted], 
indicated that he had been with the veteran during boot camp 
in San Diego, California, in 1950 when the veteran hurt his 
back playing basketball.  He recalled that the veteran was 
treated in the dispensary and at the base hospital.  The 
affiant stated that he visited the veteran on several 
occasion during his hospitalization prior to his discharge.  
He also indicated that he remembered this well because he was 
homesick and wanted to go with him.

In May 1995, the RO determined that this statement did not 
constitute new evidence as other statements had been received 
giving essentially the same information.  The RO held that 
the additional evidence was merely cumulative.

In a June 1997 statement, the veteran filed to reopen his 
claims for service connection for an eye disorder and a back 
disability.  Subsequently added to the record were VA 
outpatient records from 1997 which reflect treatment for 
various disabilities to include low back pain.  Treatment for 
an eye condition was not indicated.  

In October 1997, the RO determined that new and material 
evidence adequate to reopen the claims for an eye or back 
disorder had not been submitted.  

Subsequently added to the record was a VA magnetic resonance 
imaging (MRI) evaluation of the lumbar spine.  The 
impressions included posterior element fusion from the L5 
through S1 levels, accelerated degenerative changes of the 
L3-4 levels including end plate edema, disc space narrowing, 
osteophytosis, and posterior element degenerative change.  
There were mild multilevel degenerative changes present at 
other levels.  

Analysis

I.  Procedural Status

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).  A preexisting injury or disease 
will be considered to have been aggravated by active military 
service, where there is an increase in disability during such 
service, unless there is specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a) (1998).  Temporary flare-ups will not be 
considered to be an increase in severity.  Hunt v. Derwinski, 
1 Vet. App. 292, 295 (1991).  There must be a permanent 
worsening of the preexisting condition.  See Id. at 296-297.  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during active service.  
Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service.  
38 C.F.R. § 3.306(b) (1998).  Furthermore, congenital or 
developmental defects are not diseases or injuries within the 
meaning of the applicable legislation.  38 C.F.R. § 3.303(c) 
(1998).  The determination whether a preexisting disability 
was aggravated by service is a question of fact.  Doran v. 
Brown, 6 Vet. App. 283, 286 (1994).

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  

Pursuant to 38 U.S.C.A. § 5108 (West 1991), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  38 U.S.C.A. § 7105 (c)(West 1991).  On claims 
to reopen previously and finally disallowed claims, the Board 
must conduct a "two-step" analysis.  Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).  First, it must be determined 
whether evidence presented or secured is "new and 
material."  If it is, the Board must review the evidence 
"in the context of" the old evidence to determine whether 
the prior disposition of the claim should be altered.  Jones 
(McArthur) v. Derwinski, 1 Vet. App. 210, 215 (1991).

The Court has clarified that in order to reopen a previously 
and finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

"New and material evidence" is defined by regulation as 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of a claim.  38 C.F.R. 
3.156(a) (1998).

While this case was pending before the Board, the United 
States Court of Appeals for the Federal Circuit entered a 
decision in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
concerning the definition of the term "new and material 
evidence" found in 38 U.S.C.A. § 5108 (West 1991).  In that 
determination, the Court of Appeals for the Federal Circuit 
held that the United States Court of Appeals for Veterans 
Claims (Court) in Colvin v. Derwinski, 1 Vet. App. 171 
(1991), had "overstepped its judicial authority" by 
adopting a social security case law definition of "new and 
material evidence," rather than deferring to the 
"reasonable interpretation of an ambiguous statutory term 
established by [VA] regulation." Hodge, 155 F.3d at 1364.  
The Court of Appeals for the Federal Circuit further held 
that the Court's "legal analysis may impose a higher burden 
on the veteran before a disallowed claim is reopened" as to 
what constitutes "material evidence" Id. at 1363, and 
remanded the case for review under the Secretary's regulatory 
definition of "new and material evidence."

In Hodge, Court of Appeals for the Federal Circuit found that 
the definition of "new and material evidence" applied by 
the Court under Colvin was as follows:

Evidence is 'new and material' if: (i)  it 
was not of record at the time of the last 
final disallowance of the claim and is not 
merely cumulative of evidence of record; (ii) 
it is probative of the issue at hand; and if 
it is 'new' and 'probative' (iii) it is 
reasonably likely to change the outcome when 
viewed in light of all the evidence of 
record.

Hodge, 155 F.3d at 1359 (hereafter Colvin definition).   

The Court of Appeals for the Federal Circuit found that part 
(iii) imposed a higher burden on claimants than the VA 
regulatory definition because it:

. . . specifically focuses on the likely 
impact the new evidence submitted will have 
on the outcome of the veteran's claim; it 
requires that 'there must be a reasonable 
possibility that the new evidence, when 
viewed in the context of all the evidence, 
both old and new, would change the outcome.' 
(citations omitted).

Id. at 1361.

Citing the regulatory history, the Court of Appeals of the 
Federal Circuit held that:

. . . the purpose behind the [VA] definition 
was not to require the veteran to demonstrate 
that the new evidence would probably change 
the outcome of the claim; rather it 
emphasizes the importance of a complete 
record for evaluation of the veteran's claim.

Id. at 1363.

In the cases at hand, the RO in the February 1998 SOC 
provided the appellant with the provisions of 38 C.F.R. 
§ 3.156(a) (1998).  The RO, in the Reasons and Bases section 
of the SOC, provided the Colvin definition of new and 
material evidence.  In explaining the bases of their 
decisions, however, the RO concluded that the reason the 
veteran had not reopened his claims was because his 
submissions were merely cumulative and thus not new.  Thus, 
the denial of the claim was not based upon that portion of 
the Colvin definition found to be improper by the Federal 
Circuit.  Moreover, the veteran has been provided the correct 
definition of new and material evidence.  Accordingly, the 
Board finds no basis to refer this matter back to the RO in 
light of Hodge.  

II.  New and Material Evidence 

An Eye Disorder

Since the October 1952 decision, the veteran has submitted no 
medical evidence which supports the conclusion that he 
incurred an eye disorder during service or that any 
preexisting or congenital eye disorder was aggravated during 
service.  In the October 1952 decision, the RO concluded that 
based on the medical evidence of record, no eye disorder was 
incurred or aggravated in service.  This conclusion was 
supported by the medical evidence of record that showed the 
veteran had poor vision of the left eye all of his life which 
was noted upon induction examination.  He was discharged 
after 41 days by reason of amblyopia which was described as 
congenital.  There was no competent medical evidence showing 
that the preexisting eye disorder was aggravated in service.  
There was competent medical evidence to the contrary.  

Evidence obtained since the October 1952 denial fails to 
indicate incurrence of an eye disorder or aggravation of 
amblyopia.  Simply stated, the veteran still has provided no 
competent medical evidence to show that an eye disorder was 
incurred in service or that preexisting amblyopia was 
aggravated during the short period of military service.  The 
additional evidence submitted essentially show post service 
treatment for other medical problems many years after 
separation.

While the Board has noted that the veteran's assertion that 
he has an eye disorder that was incurred in service or one 
that was aggravated during service, the Court has held that 
"where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" or 'possible' is required."  
Grottveit, supra.  The veteran is not competent to offer 
opinions on questions of medical causation or diagnosis.  
Espiritu, supra.  Lay assertions cannot serve as the 
predicate to reopen a claim under 38 U.S.C.A. § 5108 (West 
1991); Moray v. Brown, 5 Vet. App. 211, 314 (1993).  

The veteran has presented post service medical records and 
lay statements not previously associated with the claims file 
which essentially pertain to other disabilities.  He 
testified at a personal hearing in 1989 that he was treated 
for eye problems during service, a fact that is well 
documented in the service medical records.  The evidence 
added to the record regarding the claim of entitlement to 
service connection for an eye disorder is entirely cumulative 
of evidence which was of record at the time of the 1952 
decision.  Thus, the additional evidence is not new.  
Therefore, the Board finds that the evidence submitted is not 
"new and material" and the claim for service connection for 
an eye disorder is not reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1998).  

A Back Disorder

Since the May 1995 decision, the veteran has submitted no 
medical evidence which would support the conclusion that 
there is an association between current low back disorders 
and his short period of active service.  The Board in its 
decision of October 1989 concluded, in effect, that the 
veteran's back disorder was due to a work-related incident in 
1965 and not to any incident of his military service.  It was 
noted that the medical evidence of record failed to note any 
treatment for or complaints of back symptoms during service.  
Moreover, it was reported that the 1965 SSA decision noted 
that the veteran gave a medical history of injuring his back 
in a job-related incident earlier that year.  Furthermore, in 
his claim filed in 1952, the veteran made no mention of a 
back disorder.  Consequently, the lay statements of record 
reflecting that the veteran had had a back disorder since 
service, prepared 40 years after the fact, were deemed not to 
provide a sufficient basis on which to predicate a grant of 
service connection, particularly in view of the 
contemporaneous records which did not support such a 
conclusion.  This decision was affirmed by the Court in 
October 1990.  

In May 1995, the RO held that evidence added to the file 
thereafter was merely cumulative of evidence already of 
record.  As noted above, the Court has clarified that in 
order to reopen a previously and finally disallowed claim 
there must be new and material evidence presented since the 
time that the claim was finally disallowed on any basis, not 
only since the time that the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The 
only evidence added to the record since the May 1995 decision 
consists of statements from the veteran and VA outpatient 
records from 1997 which reflect treatment for various 
disabilities, including low back pain.  As noted above, the 
opinions expressed by the veteran and others that he 
currently experiences a back disorder of service origin are 
not competent evidence as to medical causation or etiology.  
Espiritu; Grottveit, supra.  None of the additional medical 
records associate the veteran's low back disorders to his 
active service.  Simply stated, the veteran still has 
provided no competent medical evidence to link a post service 
back disability to his period of active service.  The 
additional evidence submitted shows additional post service 
treatment for back complaints and statements recalling that 
the veteran injured his back during service and that he had 
back problems subsequently thereto.  These are points that 
were clear at the time of the prior denial of the claim.  
Thus, the additional evidence is entirely cumulative of 
evidence that was of record at the time of the May 1995 
decision.  Therefore, the Board finds that the evidence 
submitted is not "new and material" and the claim for 
service connection for a back disorder is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).  


ORDER

New and material evidence not having been submitted to reopen 
the service connection claim for an eye disorder, the claim 
is not reopened and the appeal is denied.  

New and material evidence not having been submitted to reopen 
the service connection claim for a back disorder, the claim 
is not reopened and the appeal is denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

